Case 20-12001-JNP             Doc 23     Filed 01/27/21 Entered 01/27/21 14:35:11               Desc Main
                                         Document     Page 1 of 4


B 210         210




                                         District of New Jersey


                    Brooke M Butler                                                    20-12001-JNP
                                                                             Case No. ________________




  U.S. Bank Trust National Association              U.S. Bank National Association, not individually but
  as Trustee for the Igloo Series IV Trust
______________________________________              solely____________________________________
                                                           as Trustee for BlueWater Investment Trust 2018-1


                                                                                          7-1
                    c/o SN Servicing Corporation                                   $63,588.75
                    323 Fifth Street                                                04/04/20
                    Eureka, CA 95501

                     (800) 603-0836                                           312-291-3781
                                      2026                                                   7299




        /s/Jonathan Schwalb                                       01/20/21
 Case 20-12001-JNP           Doc 23     Filed 01/27/21 Entered 01/27/21 14:35:11                 Desc Main
                                        Document     Page 2 of 4




               Form 2100




                                                                      New Jersey

                 Brooke M Butler                                  20-12001-JNP
                                                       Case No. ________________




                  7-1




U.S. Bank National Association, not individually but
solely as Trustee for BlueWater Investment Trust                         U.S. Bank Trust National Association
2018-1                                                                   as Trustee for the Igloo Series IV Trust



         Fay Servicing, LLC
         P.O. Box 814609                                                       c/o SN Servicing Corporation
         Dallas, TX 75381-4609                                                 323 Fifth Street
                                                                               Eureka, CA 95501
Case 20-12001-JNP              Doc 23      Filed 01/27/21 Entered 01/27/21 14:35:11      Desc Main
                                           Document     Page 3 of 4



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     Caption in Compliance with D.N.J. LBR 9004-1(b)

     Jonathan Schwalb, Esq.
     Friedman Vartolo LLP
     85 Broad Street, Suite 501
     New York, New York 10004
     P: (212) 471-5100
     SN Servicing Corporation as servicer for U.S.        Case No.:              20-12001-JNP
                                                                             ____________________
     Bank Trust National Association as Trustee for
     the Igloo Series IV Trust                            Chapter:                    13
                                                                             ____________________


     In Re:                                               Adv. No.:          ____________________
     Brooke M Butler                                      Hearing Date:      ____________________

                                                          Hon. Judge:        Jerrold N. Poslusny Jr.
                                                                             ____________________




                                     CERTIFICATION OF SERVICE

1. I, ____________________________
       Quincy King                 :

           ☐ represent ______________________________ in the this matter.

           ☐ am the secretary/paralegal for ___________________________,
                                             Jonathan Schwalb, Esq.      who represents
           ______________________________
           SN Servicing Corporation       in the this matter.

           ☐ am the ______________________ in the this case and am representing myself.



2.         On _____________________________
                     January 27, 2021      , I sent a copy of the following pleadings and/or documents
           to the parties listed in the chart below.
              - Transfer of Claim



3.         I certify under penalty of perjury that the above documents were sent using the mode of service
           indicated.

Date:      _______________________
           January 27, 2021                              /s/Quincy King
                                                         __________________________________
                                                         Signature
Case 20-12001-JNP     Doc 23   Filed 01/27/21 Entered 01/27/21 14:35:11      Desc Main
                               Document     Page 4 of 4




 Name and Address of Party Served      Relationship of               Mode of Service
                                      Party to the Case
Brooke M Butler                                           ☐ Hand-delivered
468 Spruce St.
                                    Debtor(s)             ☐ Regular mail
Bridgeton, NJ 08302
                                                          ☐ Certified mail/RR
                                                          ☐ E-mail
                                                          ☐ Notice of Electronic Filing (NEF)
                                                          ☐ Other _____________________
                                                            (as authorized by the court *)

Seymour Wasserstrum                                       ☐ Hand-delivered
Law Offices of Seymour Wasserstrum
205 West Landis Avenue             Debtor(s) Attorney     ☐ Regular mail
Vineland, NJ 08360                                        ☐ Certified mail/RR
                                                          ☐ E-mail
                                                          ☐ Notice of Electronic Filing (NEF)
                                                          ☐ Other _____________________
                                                            (as authorized by the court *)

Isabel C. Balboa                                          ☐ Hand-delivered
Chapter 13 Standing Trustee
Cherry Tree Corporate Center        Trustee               ☐ Regular mail
535 Route 38 - Suite 580                                  ☐ Certified mail/RR
Cherry Hill, NJ 08002
                                                          ☐ E-mail
                                                          ☐ Notice of Electronic Filing (NEF)
                                                          ☐ Other _____________________
                                                            (as authorized by the court *)

U.S. Trustee                                              ☐ Hand-delivered
US Dept of Justice
Office of the US Trustee            U.S. Trustee          ☐ Regular mail
One Newark Center Ste 2100                                ☐ Certified mail/RR
Newark, NJ 07102
                                                          ☐ E-mail
                                                          ☐ Notice of Electronic Filing (NEF)
                                                          ☐ Other _____________________
                                                            (as authorized by the court *)



                                           2
